In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Queens County (Durante, J.), dated February 4,1994, which, inter alia, upon renewal of a prior pendente lite motion, denied her application for an increase in pendente lite maintenance and child support, and for pendente lite attorney’s fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
As we noted in our prior order (see, Gitter v Gitter, 208 AD2d 895), modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances such as where a party is unable to meet his or her financial obligations or justice otherwise requires (see, Raniolo v Raniolo, 185 AD2d 974). Moreover, the general rule continues to be that the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Gianni v Gianni, 172 AD2d 487). Here, the defendant has not established any change in circumstances since our last order that would require a *603modification in her pendente lite award. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.